EXHIBIT 10.1






EXECUTIVE SEVERANCE AGREEMENT


THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) is made as of June 3, 2019
(the “Effective Date” shall be the date of the Executive’s commencement of
employment), by and between Conn’s, Inc., a Delaware corporation with its
principal offices at 2445 Technology Forest Blvd, The Woodlands, Texas 77381
(“Conn’s”), and Rodney Lastinger, an individual (the “Executive”).


WHEREAS, Executive has agreed to commence employment with Conn’s as its
President, Retail, as of the Effective Date;


NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises and agreements contained herein, the parties hereto agree as
follows:


1.Term of Agreement. This Agreement will commence on the Effective Date and will
continue in effect, unless modified in writing, until Executive’s employment
with Conn’s terminates.


2.At-Will Employment. Conn’s and Executive acknowledge that the Executive’s
employment shall be at-will, within the meaning of applicable law.


3.
Severance Benefits Under This Agreement.



(a)Termination of Employment for Any Reason. The following financial obligations
will exist between Conn’s and Executive upon Executive’s termination of
employment for any reason:


(i)Conn’s will pay to Executive earned but unpaid Base Salary through the date
of termination;


(ii)Conn’s will pay to Executive any annual incentive plan bonus, or other form
of incentive compensation, for which the performance measurement period has
ended, but which is unpaid at the time of termination;


(iii)
Conn’s will pay to Executive any accrued but unpaid vacation;



(iv)Conn’s will pay to Executive any unreimbursed business expenses incurred by
the Executive on behalf of Conn’s;


(v)Executive will pay to Conn’s any relocation benefits in accordance with the
terms of the Executive’s Offer Letter, which is incorporated herein by
reference.


(b)Termination Without Cause, or Voluntary Termination by the Executive for Good
Reason, not in Connection with a Change of Control. Except as otherwise provided
in Section 3(c), and subject to Executive’s execution and non-revocation of a
release of claims pursuant to Section 3(d), if (x) Conn’s terminates Executive’s
employment other than (A) for Cause or (B) as a result of Executive’s death or
Disability, or (y) Executive voluntarily terminates his employment for Good
Reason, Conn’s will pay Executive the following amounts and provide the
following benefits:


(i)
Executive shall continue to receive his Base Salary for the twelve

(12) month period (the “Severance Period”) following such termination, payable
in accordance with Conn’s normal payroll practices.


(ii)During the Severance Period, Executive shall receive continued coverage
under Conn’s medical, dental, life, disability, and other employee welfare
benefit plans in which executive officers of Conn’s are eligible to participate,
to the extent Executive is eligible under the terms of such plans immediately
prior to Executive’s termination. For purposes of clarity, during the term of
this Agreement Conn’s shall provide Executive coverage under a major medical
plan. Conn’s obligation to provide the foregoing benefits shall terminate upon
Executive’s becoming eligible for comparable employee welfare benefits under a
plan or arrangement provided by a new employer. Executive agrees to promptly
notify Conn’s of any such employment and the material terms of any employee
welfare benefits offered to Executive in connection with such employment.


1

--------------------------------------------------------------------------------






(c)Termination in Connection with a Change of Control. If, during the two (2)
year period that begins on the date that is one (1) year prior to a Change of
Control and ends on the date that is one (1) year following a Change of Control,
Conn’s (or its successor) terminates Executive’s employment other than (A) for
Cause or (B) as a result of Executive’s death or Disability, or Executive
voluntarily terminates his employment for Good Reason, then, subject to
Executive’s execution and non-revocation of a release of claims pursuant to
Section 3(d), Conn’s will pay the following amounts and provide the following
benefits:


(i)A lump-sum cash payment in an amount equal to two (2) times the Executive’s
Base Salary, which, subject to Section 16, shall be payable not later than sixty
(60) days following (A) Executive’s termination (if Executive’s employment
terminates on or after the date of the Change of Control), or (B) the date of
the Change of Control (if Executive’s employment terminates during the one-year
period prior to the date of the Change of Control); provided, however, that if
the Change of Control is not a “change in control event,” within the meaning of
Treasury Regulations issued under Section 409A of the Code, then such amount
shall be paid in monthly installments over a period of two years, rather than a
lump sum payment. Notwithstanding the provisions of Section 3(c)(i)(B), the
amount payable to Executive under this Section 3(c)(i) shall be reduced by the
payments, if any, received by Executive pursuant to Section 3(b)(i).


(ii)Conn’s will offer the Executive and any eligible family members the
opportunity to elect to continue medical and dental coverage pursuant to COBRA.
The Executive will be responsible for paying the required monthly premium for
that coverage, but Conn’s will pay the Executive a lump sum cash stipend equal
to 12 times the portion of the monthly premium that would have been paid by
Conn’s for the same level of health and dental coverage the Executive had in
effect immediately prior to his termination if the Executive were actively
employed by Conn’s, and the Executive may, but is not required to, choose to use
the stipend for the payment of COBRA premiums for any COBRA coverage that the
Executive or eligible family members may elect. Conn’s will pay the stipend to
the Executive within sixty (60) days after Executive’s termination of
employment, or such later
date required under Section 16, whether or not the Executive or any eligible
family member elects COBRA coverage, whether or not the Executive continues
COBRA coverage for the maximum period permitted by law, and whether or not the
Executive receives medical or dental coverage from another employer while the
Executive is receiving COBRA continuation coverage. Payment of the stipend will
not in any way extend or modify the Executive’s continuation coverage rights
under COBRA or any similar continuation coverage law.


(iii) All awards held by the Executive under the 2016 Omnibus Incentive Plan
shall immediately vest and if applicable, continue to be exercisable during the
12-month period following the date of termination as if Executive had remained
an employee of Conn’s.


The terms of this Section 3(c) are continuing in nature and shall survive until
the one (1) year anniversary of the earlier of Executive’s termination of
employment or termination of this Agreement.


(d)Waiver and Release. Executive’s rights to any payments under 3(b) or 3(c) of
this Agreement are contingent on Executive signing and returning, within 21 days
following the date of termination (or, if permitted by Conn’s, within 45 days
following the date of termination), an executed release of claims in a form
prescribed by Conn’s, and not revoking such release within seven (7) days
thereafter. Any amounts payable under Section 3(b)(i), 3(c)(i) and 3(c)(ii)
shall be delayed until such conditions have been satisfied; provided, however,
that if the period during which Executive may consider whether to execute or
revoke such a release of claims begins in one calendar year and ends in a
subsequent calendar year, all payments under Section 3(b) or 3(c) that otherwise
would be payable in the first of such calendar years shall be paid in the
subsequent calendar year in accordance with Section 409A of the Code.


4.Attorneys' Fees, Costs and Expenses. Conn’s will reimburse Executive for the
reasonable attorney’s fees, costs, and expenses incurred by the Executive in
connection with any claim made or action brought by Executive to enforce his
rights hereunder, provided such action is not decided in favor of Conn’s.


5.
Potential Limitation on Payments.



(a)Anything in this Agreement to the contrary notwithstanding, if it is
determined that


2

--------------------------------------------------------------------------------




any payment or distribution by Conn’s to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 5) (all such payments and benefits,
including the payments and benefits under Section 5 hereof, being hereinafter
referred to as the “Total Payments”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, collectively the “Excise Tax”), then the Total
Payments will be reduced, in the order specified in Section 5(b), to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but only if the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal,
state, and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to the net
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state, and local income taxes on such Total Payments and
the amount of Excise Tax to which the Executive would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).


(b)
The Total Payments will be reduced in the following order:

(i) reduction of any cash severance payments otherwise payable to the Executive
that are exempt from Section 409A of the Code; (ii) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (iii) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (iv) reduction
of any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.


(c)Subject to the provisions of Section 5(d) hereof, all determinations required
to be made under this Section 5, including whether and when Total Payments
should be reduced, the amount of such Total Payments, Excise Taxes, and all
other related determinations, as well as all assumptions to be utilized in
arriving at such determinations, will be made by a nationally recognized
certified public accounting firm as may be designated by Conn’s, subject to
Executive’s approval which will not be unreasonably withheld (the “Accounting
Firm”). All fees and expenses of the Accounting Firm will be borne solely by
Conn’s. Any determination by the Accounting Firm will be binding upon Conn’s and
the Executive.


(d)As a result of uncertainty in the application of Section 280G and Section
4999 of the Code at the time of the initial calculation by the Accounting Firm
hereunder, it is possible that the cash severance payment made by Conn’s will
have been less than Conn’s should have paid pursuant to Section 5 hereof (the
amount of any such deficiency, the “Underpayment”), or more than Conn’s should
have paid pursuant to Section 5 hereof (the amount of any such overage, the
“Overpayment”). In the event of an Underpayment, Conn’s will pay the Executive
the amount of such Underpayment (together with interest at 120% of the rate
provided in Section 1274(b)(2)(B) of the Code) not later than five business days
after the amount of such Underpayment is subsequently determined, provided,
however, such Underpayment will not be paid later than the end of the calendar
year following the calendar year in which the Executive remitted the related
taxes. In the event of an Overpayment, the amount of such Overpayment will be
paid to Conn’s by the Executive not later than five business days after the
amount of such
Overpayment is subsequently determined (together with interest at 120% of the
rate provided in Section 1274(b)(2)(B) of the Code).


6.Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


(a)“Affiliate” shall mean, with respect to a person, any other person
controlling, controlled by, or under common control with the first person.


(b)“Base Salary” shall mean Executive’s annual base salary, as approved by the
Compensation Committee of the Board, and effective as of the date immediately
prior to the Executive’s termination of employment.




3

--------------------------------------------------------------------------------




(c)
“Board” shall mean the Board of Directors of Conn’s.



(d)“Cause” shall mean (i) behavior of Executive which is adverse to Conn’s
interests, (ii) Executive’s dishonesty, criminal charge or conviction, grossly
negligent misconduct, willful misconduct, acts of bad faith, neglect of duty, or
(iii) material breach of this Agreement.


(e)
“Change of Control” means the occurrence of any of the following events:



(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of Conn’s representing thirty-five percent (35%) or more of the total
voting power represented by Conn’s then outstanding voting securities;


(ii)A change in the composition of the Board occurring within a twelve- month
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either (A)
are directors of Conn’s as of the effective date of this Agreement, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to Conn’s);


(iii)The consummation of a merger or consolidation of Conn’s with any other
entity or corporation, other than a merger or consolidation that would result in
the voting securities of Conn’s outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or such surviving entity’s parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of Conn’s or such surviving entity or such surviving entity’s parent
outstanding immediately after such merger or consolidation; or


(iv)
The sale, lease, exchange or other transfer, directly or indirectly, of

(A)
all or substantially all of the assets of Conn’s (in one transaction or in a
series

of related transactions), or (B) one of the significant operating divisions of
Conn’s, including the Retail and Credit Divisions.


(f)“Confidential Information” shall mean information: (i) disclosed to or known
by the Executive as a consequence of or through his employment with Conn’s, (ii)
not generally known outside Conn’s, and (iii) which relates to any aspect of
Conn’s or its business, research, or development. “Confidential Information”
includes, but is not limited to Conn’s trade secrets, proprietary information,
business plans, marketing plans, methodologies, computer code and programs,
formulas, processes, compilations of information, results of research,
proposals, reports, records, financial information, compensation and benefit
information, cost and pricing information, customer lists and contact
information, supplier lists and contact information, vendor lists and contact
information, and information provided to Conn’s by a third party under
restrictions against disclosure or use by Conn’s or others; provided, however,
that the term “Confidential Information” does not include information that (a)
at the time it was received by Executive was generally available to the public,
(b) prior to its use by Executive, becomes generally available to the public
through no act or failure of Executive, (c) is received by Executive from a
person or entity other than Conn’s or an Affiliate of Conn’s who is not under an
obligation of confidence with respect to such information, or (d) was generally
known by Executive by virtue of his experience and know-how gained prior to
employment with Conn’s.


(g)“Control” and correlative terms shall mean the power, whether by contract,
equity ownership, or otherwise, to direct the policies or management of a
person.


(h)“Copyright Works” shall mean materials for which copyright protection may be
obtained including, but not limited to literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.


(i)“Disability” shall mean Executive’s permanent disability (A) as determined in
accordance with the disability insurance that Conn’s may then have in effect, if
any, or
(B)if no such insurance is in effect, shall mean that Executive is subject to a
medical determination that he, because


4

--------------------------------------------------------------------------------




of a medically determinable disease, injury, or other mental or physical
disability, is unable to perform substantially all of his then regular duties,
and that such disability is determined or reasonably expected to last at least
twelve (12) months, based on then-available medical information.


(j)“Good Reason” shall mean, (A) without Executive’s express written consent,
the material diminution of the Executive’s title, duties, authority, or
responsibilities, relative to Executive’s duties, authority, or responsibilities
as in effect immediately prior to such reduction, or the assignment to Executive
of such reduced duties, authority, or responsibilities, (B) without Executive’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction, (C) a material
reduction of Executive’s Base Salary or annual bonus opportunity, each as in
effect as of the Effective Date, (D) a material reduction in the kind or level
of employee benefits, including additional bonus opportunities, to which the
Executive was entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is significantly reduced, (E) for purposes of Section 3(c)
only, the failure of Conn’s to obtain the assumption of this Agreement by any
successors contemplated in Section 9 below, or (F) for purposes of Section 3(c)
only, the transfer of Executive’s principal place of employment to a location
that is more than one-hundred (100) miles from Executive’s principal place of
employment immediately prior to the Change of Control, or
(G) any act or set of facts or circumstances that would, under case law or
statute, constitute a constructive termination of Executive. Executive may
terminate his employment for Good Reason only if (1) Executive provides written
notice to Conn’s of the occurrence of the Good Reason event (as described above)
within thirty (30) days after Executive knows or reasonably should know of the
circumstances constituting Good Reason, which notice shall specifically identify
the circumstances which Executive believes constitute Good Reason; (2) Conn’s
fails to correct the circumstances constituting Good Reason within thirty (30)
days after such notice; and (3) Executive resigns for Good Reason within thirty
(30) days after the expiration of the correction period described in clause (2)
hereof.


(k)“Person” shall mean an individual, partnership, corporation, limited
liability company, trust, or unincorporated organization, or a government or
agency or political subdivision thereof.


(l)“Work Product” shall mean all methods, analyses, reports, plans, computer
files and all similar or related information which (i) relate to Conn’s or any
of its Affiliates and (ii) are conceived, developed, or made by Executive in the
course of his employment by Conn’s.


7.Non-Disclosure, Non-Competition, and Non-Solicitation. Executive and Conn’s
acknowledge and agree that during and solely as a result of his employment by
Conn’s, Conn’s has provided and will continue to provide Confidential
Information and special training to Executive to allow Executive to fulfill his
obligations as an executive of a publicly-held company and under this Agreement.
In consideration of the special and unique opportunities afforded to Executive
by Conn’s as a result of Executive’s employment, as outlined in the previous
sentence, Executive hereby agrees as follows:


(a)Executive agrees that Executive will not, except as Conn’s may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish, or otherwise disclose to any third party any Confidential Information
of Conn’s or any of its Affiliates, or authorize anyone else to do these things
at any time either during or subsequent to Executive’s employment with Conn’s.
This Section 7(a) shall continue in full force and effect after termination of
Executive’s employment for any reason. Executive’s obligations under this
Section 7(a) with respect to any specific Confidential Information shall cease
only when that specific portion of the Confidential Information becomes publicly
known, other than as a result of disclosure by Executive, in its entirety and
without combining portions of such information obtained separately. It is
understood that such Confidential Information of Conn’s and any of its
Affiliates includes matters that Executive conceives or develops, as well as
matters Executive learns from other executives of Conn’s and any of its
Affiliates. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall (i) prohibit the Executive from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of
1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by Conn’s of any reporting described
in clause (i) above.


(b)Executive agrees that for the duration of this Agreement, and for a period of
twelve (12) months following Executive’s termination of employment for any
reason other than in connection with a Change of Control


5

--------------------------------------------------------------------------------




(as described in Section 3(c)), Executive shall not (other than for the benefit
of Conn’s or any of its Affiliates pursuant to this Agreement) compete with
Conn’s or any of its Affiliates by engaging in the conception, design,
development, production, marketing, or servicing of any product or service that
is substantially similar to the products or services which Conn’s or any of its
Affiliates provides, and that he will not work for, assist, loan money, extend
credit, or become affiliated with as an individual, owner, partner, director,
officer, stockholder, employee, advisor, independent contractor, joint venturer,
consultant, agent, representative, salesman, or any other competitive capacity,
either directly or indirectly, any individual or business which offers or
performs services, or offers or provides products substantially similar to the
services and products provided by Conn’s or any of its Affiliates. The scope of
the restrictions of this Section 7(b) are nationwide, given Executive’s
nationwide responsibilities. The restrictions of this Section 7(b) shall not be
violated by the ownership of no more than 1% of the outstanding securities of
any company whose equity securities are traded on a national securities
exchange, including the NASDAQ Global Select Market.


(c)Executive agrees that for the duration of this Agreement, and for a period of
twelve (12) months following Executive’s termination of employment for any
reason, Executive shall not either directly or indirectly, on his behalf or on
behalf of others, solicit, attempt to hire, or hire any person employed by
Conn’s and any of its Affiliates to work for Executive or for another entity,
firm, corporation, or individual.


(d)Executive acknowledges that Conn’s has taken reasonable steps to maintain the
confidentiality of its Confidential Information and the ownership of its Work
Product and Copyright Works, which is extremely valuable to Conn’s and provides
Conn’s with a competitive advantage in its market. Executive further
acknowledges that Conn’s would suffer irreparable harm if Executive were to use
or enable others to use such knowledge, information, and business acumen in
competition with Conn’s. Executive acknowledges the necessity of the restrictive
covenants set forth herein to: protect Conn’s legitimate interests in Conn’s
Confidential Information; protect Conn’s customer relations and the goodwill
with customers and suppliers that Conn’s has established at its substantial
investment; and protect Conn’s as a result of providing Executive with
specialized knowledge, training, and insight regarding Conn’s operations as a
publicly-held company. Executive further agrees and acknowledges that these
restrictive covenants are reasonably limited as to time, geographic area, and
scope of activities to be restricted and that such promises do not impose a
greater restraint on Executive than is necessary to protect the goodwill,
Confidential Information, and other legitimate business interests of Conn’s.
Executive agrees that any breach of this Section 7 cannot be remedied solely by
money damages, and that in addition to any other remedies Conn’s may have,
Conn’s is entitled to obtain injunctive relief against Executive without the
requirement of posting bond or other security. Nothing herein, however, shall be
construed as limiting Conn’s right to pursue any other available remedy at law
or in equity, including recovery of damages and termination of this Agreement.
(e)Executive acknowledges that all writings, records, and other documents and
things comprising, containing, describing, discussing, explaining, or evidencing
any Confidential Information, Work Product, and/or Copyright Works of Conn’s,
any Affiliate of Conn’s, or any third party with which Conn’s has a confidential
relationship, is the property of Conn’s or such Affiliate. All property
belonging to Conn’s in Executive’s custody or possession that has been obtained
or prepared in the course of Executive’s employment with Conn’s shall be the
exclusive property of Conn’s, shall not be copied and/or removed from the
premises of Conn’s, except in pursuit of the business of Conn’s, and shall be
delivered to Conn’s, along with all copies or reproductions of same, upon
notification of the termination of Executive’s employment or at any other time
requested by Conn’s. Conn’s shall have the right to retain, access, and inspect
all property of any kind in Executive’s office, work area, and on the premises
of Conn’s upon termination of Executive’s employment and at any time during
Executive’s employment, to ensure compliance with the terms of this Agreement.


The terms of this Section 7 are continuing in nature and shall survive the
termination or expiration of this Agreement.


8.Notices. All notices and other communications under this Agreement shall be in
writing and shall be delivered personally or by facsimile or electronic
delivery, given by hand delivery to the other party, sent by overnight courier
or sent by registered or certified mail, return receipt requested, postage
prepaid, to:


If to Executive:    Rodney Lastinger
2445 Technology Forest Blvd The Woodlands, Texas 77381


If to Conn’s:        Conn’s, Inc.
2445 Technology Forest Blvd. The Woodlands, Texas 77381


6

--------------------------------------------------------------------------------




Attn: Office of the General Counsel


9.Assignment. Conn’s shall require any successors (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to a controlling interest in
the business, assets, or equity of Conn’s (or, if applicable, a material
division of Conn’s, including the Retail or Credit division) to assume and agree
to perform this Agreement in the same manner and to the same extent that Conn’s
would be required to perform if no such succession had taken place. This
Agreement is a personal employment contract and the rights, obligations, and
interests of Executive under this Agreement may not be sold, assigned,
transferred, pledged, or hypothecated by Executive.


10.Binding Agreement. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.


11.Arbitration. Except for any controversy or claim relating to Section 7 of
this Agreement, any controversy or claim arising out of or relating to this
Agreement or the breach of
any provision of this Agreement, including the arbitrability of any controversy
or claim, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) under its National Rules for the Resolution of
Employment Disputes and the Optional Rules for Emergency Measures of Protection
of the AAA, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Any provisional remedy, which
would be available from a court of law, shall be available from the arbitrator
to the parties to this Agreement pending arbitration. Arbitration of disputes is
mandatory and in lieu of any and all civil causes of action and lawsuits either
party may have against the other arising out of Executive’s employment with
Conn’s. Civil discovery shall be permitted for the production of documents and
taking of depositions. The arbitrator(s) shall be guided by the Texas Rules of
Civil Procedure in allowing discovery and all issues regarding compliance with
discovery requests shall be decided by the arbitrator(s). The Federal
Arbitration Act shall govern this Section 11. This Agreement shall in all other
respects be governed and interpreted by the laws of the State of Texas,
excluding any conflicts or choice of law rule or principles that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The arbitration shall be conducted in the city of Conn’s
corporate offices by one neutral arbitrator chosen by AAA according to its
National Rules for the Resolution of Employment Disputes if the amount of the
claim is one million dollars ($1,000,000.00) or less and by three neutral
arbitrators chosen by AAA in the same manner if the amount of the claim is more
than one million dollars ($1,000,000.00). Neither party nor the arbitrator(s)
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both parties unless compelled to do so
either by judicial process or to enforce an arbitration award rendered pursuant
to this Section 11. All fees and expenses of the arbitration shall be borne by
the parties equally.


12.Waiver. No waiver by either party to this Agreement of any right to enforce
any term or condition of this Agreement, or of any breach of this Agreement,
shall be deemed a waiver of such right in the future or of any other right or
remedy available under this Agreement.


13.Severability. If any provision of this Agreement as applied to either party
or to any circumstances shall be adjudged by a court of competent jurisdiction
or arbitrator to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement. If any court or arbitrator construes any of the provisions of Section
7 of this Agreement, or any part thereof, to be unreasonable because of the
duration of such provision or the geographic or other scope thereof, such court
or arbitrator shall reduce the duration or restrict the geographic or other
scope of such provision or enforce such provision to the maximum extent possible
as so reduced or restricted.


14.Entire Agreement; Amendment. This Agreement shall constitute the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement replaces and supersedes any and all existing agreements entered into
between Executive and Conn’s, whether oral or written, regarding the subject
matter of this Agreement, except that this Agreement shall modify and supersede
any equity award agreement between Executive and Conn’s under the 2016 Omnibus
Incentive Plan as expressly set forth herein. The terms of this Agreement shall
prevail to the extent of any conflict between the terms of this Agreement and
any equity award agreement between Executive and Conn’s under the Conn’s 2016
Omnibus Incentive Plan. This Agreement may not be amended or modified other than
by a written agreement executed by the parties to this Agreement or their
respective successors and legal representatives.
15.Understand Agreement. Executive represents and warrants that he has (i) read
and understood each and every provision of this Agreement, (ii) been given the
opportunity to obtain advice from legal counsel of choice, if necessary and
desired, to interpret any and all provisions of this Agreement, and (iii) freely
and voluntarily entered into this Agreement.


16.Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistently with such intent. The payments to Executive pursuant to this


7

--------------------------------------------------------------------------------




Agreement are also intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each payment to
Executive under this Agreement shall be considered a separate payment. In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), Conn’s and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided, however, that in no event shall
Conn’s be responsible for any 409A Penalties that arise in connection with any
amounts payable under this Agreement. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment,”
such term and similar terms shall be deemed to refer to Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Agreement, to the extent any payment hereunder
constitutes nonqualified deferred compensation, within the meaning of Section
409A, and Executive is a specified employee (within the meaning of Section 409A
of the Code) as of the date of Executive’s separation from service, each such
payment that is payable upon Executive’s separation from service and would have
been paid prior to the six-month anniversary of Executive’s separation from
service, shall be delayed until the earlier to occur of (i) the first day of the
seventh month following Executive’s separation from service or (ii) the date of
Executive’s death. Any reimbursement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by Employer under any applicable expense
reimbursement policy, and shall be paid to Executive in accordance with Conn’s
expense reimbursement policy, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.


17.Recoupment. (a) Any portion of the payments, equity grants, equity vesting,
including those under the 2016 Omnibus Incentive Plan, Conn’s annual performance
bonus opportunity, and benefits provided under this Agreement, as well as any
other payments and benefits which you receive pursuant to a Company plan or
other arrangement, shall be subject to recoupment and clawback to the extent
necessary to comply with the requirements of the Dodd- Frank Wall Street Reform
and Consumer Protection Act, any Securities and Exchange Commission rule, or any
policy that may be adopted by the Company’s Board of Directors, as amended from
time to time. Executive agrees to fully cooperate with Conn’s in assuring
compliance with such policies and provisions of applicable law.


(b) In addition, the payments outlined in Section 17(a), as well as any sign-on
bonus paid to Executive, shall be subject to recoupment and clawback in the
event of Executive’s termination for Cause.
18.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas and is performable in the city of
Conn’s corporate offices.


19.Professional/Personal. Membership by Executive on corporate and civic boards
should be accepted only after consideration of conflict of interest and
consultation with the Chairman of the Board.


20.Titles; Pronouns and Plurals. The titles to the sections of this Agreement
are inserted for convenience of reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provision hereof.
Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine, or neuter forms, and the singular
form of nouns, pronouns, and verbs shall include the plural and vice versa.


[Signature Page Follows]






























8

--------------------------------------------------------------------------------




IN WITNESS THEREOF, the parties have executed this Agreement as of the date
first written above.


 
CONN’S, INC.
 
 
 
By:   /s/ Mark Prior
 
Name:   Mark Prior
 
Title:   General Counsel
 
Date:   June 3, 2019
 
 
 
 
 
Executive: Rodney Lastinger
 
 
 
Signature:   /s/ Rodney Lastinger
 
Print Name:   Rodney Lastinger
 
Date:   May 30, 2019











































9